Citation Nr: 1640032	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for hepatitis B, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for hepatitis C, to include as secondary to herbicide exposure.  

4.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.  

The issues of service connection for hepatitis and for a low back disorder were previously before the Board in September 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to an increased rating for coronary artery disease and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2.  A current low back disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event.  

3.  Hepatitis B did not manifest during service and was not caused by any in-service disease, injury, or event of service, to include herbicide exposure.  

4.  Hepatitis C did not manifest during service and was not caused by any in-service disease, injury, or event of service, to include herbicide exposure.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Hepatitis B was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  Hepatitis C was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an August 2008 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration records, and any identified private treatment records have all been obtained.  He was also afforded VA examinations on several occasions, most recently in October 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

In a July 2016 statement, the Veteran's representative contends that the October 2015 VA examinations are inadequate, as the examiners stated they did not review the physical claims file.  The Board notes, however, that during the pendency of this appeal, the Veteran's physical claims file was converted into an electronic record within the Veterans Benefits Management System (VBMS).  As the October 2015 examination reports all indicate the examiners reviewed the Veteran's file as found within VBMS, the Board finds substantial compliance with the Board's September 2014 remand order has been afforded him.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (explaining that it is substantial compliance, not perfect compliance, which is required under the holding in Stegall).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Arthritis and psychoses are among the listed diseases for which this presumption is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The disorders claimed by the Veteran are not among the listed disorders for which service connection is presumed in veterans with herbicide exposure.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service records obtained by VA establish the Veteran's presence in Vietnam during service.  Because his presence in Vietnam has been verified, herbicide exposure is presumed.  

a. Low Back

The Veteran seeks service connection for a disability of the low back and spine.  He contends he initially injured his low back during service, and this disorder has been chronic since that time.  

Review of the service treatment records indicate the Veteran was treated in June 1972 for hip pain following a fall down a hill while hiking.  X-rays of the lumbosacral spine at that time were without abnormalities.  Severe bruising was noted on both hips.  A low back sprain was diagnosed.  Thereafter, the Veteran did not report or seek treatment for any low back pain or other symptoms of the spine or back.  The February 1977 service separation examination was negative for any diagnosis of a spinal abnormality.  On a concurrent report of medical history, the Veteran stated he was "in good health" and denied any recurrent back pain.  

Thus, while the Veteran was diagnosed with and treated for a low back sprain during service, this disorder appears to have been acute and transitory.  As noted above, X-rays of the lumbosacral spine at that time were negative, and on the February 1977 service separation examination, the Veteran's back and spine were noted to be without abnormalities.  Likewise, on a concurrent report of medical history, he denied any history of recurrent back pain and stated he was in good health, suggesting he did not experience chronic low back pain following the initial 1972 injury.  

Following service, the Veteran did not seek treatment for a disorder of the low back until 1985, following a motor vehicle accident.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a current low back disorder did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.

In May 1985, the Veteran was involved in a motor vehicle accident which resulted in a compression fracture of the thoracic spine.  At the time of the initial injury, one examiner opined that the Veteran's fracture of the thoracic spine appeared to be old, and may have occurred prior to the motor vehicle accident.  July 1986 VA treatment records indicate the Veteran was 14 months status-post compression fracture of the thoracic spine at T7.  The Board notes that even if a compression fracture of the spine was sustained prior to 1985, this still represents a considerable gap in time between such an assessment and the Veteran's 1977 separation from active duty service.  Additionally, no private examiner has definitely stated that a spinal fracture at any level was sustained in service.  

A VA orthopedic examination was afforded the Veteran in October 2015.  The examiner reviewed the Veteran's electronic claims file in conjunction with the claim.  Upon examining the Veteran, the examiner diagnosed degenerative arthritis of the spine and an old anterior compression deformity of the T7 vertebral body.  Regarding the Veteran's in-service injury, the examiner noted that the Veteran sustained a low back sprain in 1972.  The examiner further noted, however, that X-rays of the low back were normal at that time, and at service separation in 1977, the Veteran denied any recurrent back pain.  Furthermore, the spine examination was within normal limits.  In 1985, the Veteran was in a motor vehicle accident and was noted to have a T9 compression fracture.  Tomographs ( planar roentgenography) at the time suggested this was an old finding.  In July of 1986 an orthopedic evaluation referred to a 14 month old T7 compression fracture, indicated it was stable, and allowed the Veteran to return to work.  Subsequent X-rays have continued to describe the compression fracture as being at the T7 level, according to the examiner.  

Based on this evidence, the examiner opined that the Veteran experienced a muscular injury in 1972 that resolved without sequelae.  The examiner determined this conclusion was "strongly supported by the Veteran's statement in the separation exam, as well as the normal spine exam."  As discussed above, 1972 X-rays were noted as normal.  Compression fractures are immediate, not late, findings following an injury in a healthy young male, according to the examiner.  Therefore, the absence of a compression fracture in the 1972 X-rays is strong evidence that it did not exist at that time.

While the 1985 medical records suggests that the compression fracture was old, it also misrepresented the level of the finding, according to the examiner.  A 50 percent wedge compression does not resolve to the point that it is undetectable in a year, and multiple subsequent X-rays documented it at the T7 level.  Therefore the T9 compression fracture noted in 1985 is almost certainly the T7 fracture noted in 1986.  The examiner further opined that the suggestion of age in the 1985 reading appears to have been dismissed as inaccurate by the orthopedist completing the evaluation in 1986, as the compression abnormality was noted to be "14 mo.", presumably 14 months old.  Current examination documents an old anterior wedge deformity with arthritic changes at the T7 level in the thoracic spine, and degenerative disc disease of the lumbar spine.  Muscular strains are not normally associated with degenerative disc disease, a condition most closely associated with aging, according to the examiner.  Thus, the examiner opined that it was less likely than not any current disorder of the low back or lumbosacral spine was related to any in-service disease or injury, and has not been chronic since that time.  

Based on this medical opinion from a competent expert, the Board must conclude that a chronic disability of the low back or spine was not sustained during active duty service, has not been chronic since that time, and did not manifest to a compensable degree within a year of service separation.  

The Veteran has himself asserted that his current back disorders result from injuries in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of orthopedic disorders of the spine is not competent in the present case, because the Veteran is not competent to state that his current back disorders resulted from in-service injuries.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  He is also not competent to opine regarding a causal nexus between any in-service fall or other injury, and a current back disorder.  An opinion of etiology would require knowledge of the complexities of orthopedic disorder, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b.  Hepatitis B and C

The Veteran seeks service connection for hepatitis B and C.  He asserts he became infected with hepatitis due to blood contact during service; in the alternative, the Veteran asserts his hepatitis infections are the result of herbicide exposure in service.  In an August 2008 statement, the Veteran asserts he was exposed to the blood of another soldier during service in Vietnam, and subsequently received treatment for hepatitis during service.  

The service medical records are negative for any diagnosis of or treatment for hepatitis.  In October 1974, the Veteran was hospitalized at a military hospital in Germany for a gonorrhea infection; hepatitis was not diagnosed at that time.  Blood tests conducted on service separation in February 1977 were negative for any findings of hepatitis.  On the concurrent report of medical history, he denied any history of stomach, liver, or intestinal trouble, or of jaundice or hepatitis.  He stated he was in "good health".  

Thus, while the Veteran was diagnosed with and treated for a bacterial infection during service, this disorder was diagnosed as gonorrhea, not hepatitis.  As noted above, blood tests at service separation in February 1977 were negative for hepatitis.  Likewise, on a concurrent report of medical history, he denied any history of hepatitis or liver trouble and stated he was in good health, suggesting he was not diagnosed with hepatitis during service.  

Following service, the Veteran was not diagnosed with or sought treatment for any form of hepatitis until approximately 2008.  On VA Agent Orange general medical examination in April 2008, the Veteran was positive for hepatitis B and C.  This diagnosis was likewise confirmed by private testing in September 2008.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a current diagnosis of hepatitis did not have its onset during service and has not been chronic and continuous since that time.

A VA medical examination was afforded the Veteran in October 2015.  The examiner reviewed the Veteran's electronic claims file in conjunction with the claim.  In particular, the examiner reviewed the service treatment records, various lay statements, and private and VA medical treatment records.  The examiner noted VA's concession of herbicide exposure during service.  Reviewing the service treatment records, the examiner noted the Veteran was treated in October 1974 while stationed in Germany for gram negative intracellular diplococci, a gram stain description for Neisseria gonorrhoeae, the organism responsible for gonorrhea.  As the Veteran was allergic to penicillin, he was treated with tetracycline.  According to the examiner, because the Veteran was treated with antibiotics, this notation reflects therapy for a sexually transmitted infection, not hepatitis.  Post-service, the hepatitis C antibody detected was detected in April 2008.  Similar results were obtained in December 2008.  This suggests an inactive, or resolved, infection, according to the examiner.  The examiner also noted the April 2008 hepatitis B surface test was negative, and the hepatitis B core AB test was reactive.  This suggests immunity due to natural infection, according to the examiner.  These results were replicated in December 2008.  The examiner opined that these results do not suggest a chronic hepatitis B infection, as the surface antigen would need to be positive for this diagnosis to occur.  

Regarding the etiology of the Veteran's hepatitis, the examiner noted the service treatment records were silent for the complaint, diagnosis, or treatment of hepatitis B or C.  The Veteran was antibody positive for hepatitis C, with an undetectable viral load, suggestive of resolved hepatitis C.  The Veteran demonstrated an antibody pattern for hepatitis B which strongly suggested resolved hepatitis B.  Liver functions tests were essentially normal, which suggested the absence of hepatocellular damage due to either the resolved hepatitis B or hepatitis C.  

The examiner further stated that according to the Centers for Disease Control (CDC), the major risks for hepatitis C are: IV drug use, recipients of clotting factor concentrates made before 1987, recipients of blood transfusions before 1992, chronic hemodialysis, being exposed occupationally through a needlestick, or receiving blood or organs from a donor who tested positive for hepatitis C, persons with HIV, or a child being born to an HCV positive mother.  Less common ways of transmitting HCV ( inefficient means of transmission) are: sex with an HCV infected person, sharing personal items contaminated with blood ( ie razors, toothbrushes), healthcare procedures that are invasive.  There is limited epidemiologic data to suggest additional risk from cocaine use.  The most frequent risk factors for hepatitis B are: familial contact, blood transfusion, hospitalization, surgery and sexual contact.  None of the sources reviewed cite casual contact of blood on intact skin as a significant risk factor for either hepatitis B or C.  None of the sources reviewed cite Agent Orange exposure as a risk factor for hepatitis B or C.  The examiner noted that hepatitis B and C were first diagnosed in the medical record in approximately 2008, almost 40 years after the Veteran served in Vietnam.  The Veteran's lay claim of jaundice in Vietnam may or may not have been secondary to hepatitis B or C, or due to other non-related acute, transient, and non-recurring insults to the liver, and his memory of treatment for hepatitis in Germany was not supported by the service treatment records, according to the examiner.  Based on these findings, the examiner concluded it is less likely than not that the Veteran acquired hepatitis B and C during a period of active duty rather than in subsequent civilian life.  

Based on this medical opinion from a competent expert, the Board must conclude that neither hepatitis B or C infections occurred during active duty service and have not been chronic since that time.  The Board must also conclude that these disorders are not due to or the result of herbicide exposure.  In the absence of competent evidence to the contrary, service connection for hepatitis B and C must be denied.  

The Veteran has himself asserted that his current hepatitis infections result from injuries or incidents in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372.  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6.  

Lay testimony on the etiology of current diagnoses of infectious diseases is not competent in the present case, because the Veteran is not competent to state that his current hepatitis infections resulted from in-service disease, injuries, or other incidents of service.  See Davidson, 581 F.3d at 1316.  He is also not competent to opine regarding a causal nexus between any incident of service and current hepatitis infections.  An opinion of etiology would require knowledge of the complexities of infectious diseases, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for hepatitis B and C, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disability is denied.  

Service connection for hepatitis B is denied.  

Service connection for hepatitis C is denied.  


REMAND

The Veteran seeks a disability rating in excess of 10 percent for coronary artery disease.  Coronary artery disease is evaluated under Diagnostic Code 7005, for arteriosclerotic heart disease.  This code includes consideration of the presence and frequency of episodes of congestive heart failure.  According to an August 2014 VA examination report, the Veteran had no episodes of congestive heart failure.  On VA examination in December 2014, however, a different VA examiner noted a history of congestive heart failure, although the frequency of episodes was not provided.  This same December 2014 examiner checked both "Yes" and "No" regarding whether the Veteran's congestive heart failure was chronic.  Thus, these findings require clarification regarding the presence and frequency of any episodes of congestive heart failure.  

Additionally, the evaluation of cardiovascular disabilities generally requires METs (metabolic equivalent) testing, unless medically-contraindicated or similar circumstances apply.  See 38 C.F.R. § 4.100.  Exercise testing of a claimant's METs level is required unless such testing cannot be performed for medical reasons.  See 38 C.F.R. § 4.104, Note 2.  According to the August 2014 VA examination report, the examiner indicated there was no medical contraindication for METs testing.  The Veteran did not, however, undergo an exercise stress test to determine his current METs level; rather, interview-based METs testing was conducted.  No further explanation for this decision was provided by the examiner.  Due to these examination deficiencies, REMAND is required in order to obtain accurate clinical findings.  

Adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA cardiovascular examination to assess the nature and severity of his coronary artery disease.  The Veteran must be scheduled for a METs test; failure to provide current METs will result in additional remands.  If the Veteran is medically unable to perform an exercise-based METs test, the examiner should state for the record.  The examiner should also discuss the presence and frequency of any episodes of congestive heart failure during the pendency of this appeal.  The rationale for any opinion provided must be stated for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


